DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office is in response to amendment filed on 12/14/21.  Regarding the amendment, claims 3 and 20 are canceled, claims 1-2, 4-19 are present for examination.
The amended abstract is accepted and recorded in file.
Allowable Subject Matter
Claims 1-2, 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a rotor for an asynchronous rotary electrical machine with non-through shaft as recited in claim 1, the rotor comprising: 
a cylindrical, magnetic mass gripped between two mounting flanges of two half- shafts, 
a cooling means capable of cooling the rotor; and 
conductive bars housed within the magnetic mass and distributed substantially uniformly over a diameter of the magnetic mass, the cooling means comprising, for each conductive bar, at least one cooling channel, opening onto the conductive bar according to an axial direction and located within the magnetic mass and at least one through hole arranged within each conductive bar in such a way that the cooling channel communicates with at least one hole arranged on the outer periphery of the magnetic mass.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834